Citation Nr: 9902211	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-20 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from October 25 to 26, 1994, at 
Westmoreland Hospital.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
January 1961 to December 1962.

In October 1995, the Chief of the Medical Administrative 
Service (MAS) at the Department of Veterans Affairs Medical 
Center (VAMC) in Pittsburgh, Pennsylvania, denied the 
veterans claim for payment or reimbursement of unauthorized 
medical expenses that he incurred from October 25 to 26, 
1994, at Westmoreland Hospital.  He appealed to the Board of 
Veterans Appeals (Board).


FINDING OF FACT

The veteran, who has no service-connected disabilities, 
incurred unauthorized medical expenses at Westmoreland 
Hospital on October 25 and 26, 1994, while receiving 
treatment for residuals of a heart attack.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized 
medical expenses incurred at Westmoreland Hospital from 
October 25 to 26, 1994, have not been met.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

On October 25 to 26, 1994, the veteran received treatment at 
Westmoreland Hospital for residuals of a heart attack 
(myocardial infarction).  He contends that VA should pay 
those expenses because he was seen at the local VAMC for 
similar symptoms about one week earlier and was told by 
doctors there to go to the hospital nearest his home if he 
experienced a recurrence of his symptoms and needed immediate 
treatment.  He says the VA doctors telling him that was 
essentially authorization to receive treatment at 
Westmoreland, if necessary, and that, even assuming it 
wasnt, he did not have time to contact VA to obtain approval 
for treatment at Westmoreland because he needed emergency 
medical care.  His wife submitted a statement in May 1995 
reiterating his contentions.

In order to be entitled to payment or reimbursement of 
unauthorized medical expenses incurred at a private hospital, 
all of the following must be shown:

(a) The treatment rendered was either:

(1) for an adjudicated service-
connected disability, or

(2) for a nonservice-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability; and

(b) That a medical emergency existed of 
such nature that delay would have been 
hazardous to life or health; and

(c) That no VA or other Federal 
facilities were feasibly available and an 
attempt to use them beforehand or obtain 
prior VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or treatment 
had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (formerly 
§ 17.80).

The veteran does not have (and has never had) any adjudicated 
service-connected disabilities.  Consequently, inasmuch as 
there is no possibility of him satisfying the first criterion 
of the governing law and regulation, his claim must be denied 
as a matter of law.  See Shields v. Brown, 8 Vet. App. 346, 
351-352 (1995), citing Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), where it was held that, if, as here, the law, and not 
the facts, is dispositive of the issue, the claim must be 
denied for lack of entitlement under the lawanalogous to 
Rule 12(b)(6) of the Federal Rules of Civil Procedure for 
failure to state a claim upon which relief can be 
granted.  The fact that the veteran does not have any 
adjudicated service-connected disabilities (and never has) 
also means that a discussion of whether he actually received 
authorization from the VA doctors to obtain treatment 
at Westmoreland, and whether his circumstances constituted a 
valid medical emergency such that a VA facility was not 
feasibly available is unnecessary.  See Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 
544 (1997); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).


ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred at Westmoreland Hospital from 
October 25 to 26, 1994, is denied.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue that was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
